                                      Case 18-00039        Doc 117     Filed 05/15/19      Page 1 of 3



                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                    FOR THE DISTRICT OF MARYLAND
                                                               (Greenbelt)

                        In re:
                                                                              Case No.:      18-11248
                        NAHID AHMADPOUR,
                                                                              Chapter 7
                                           Debtor


                        NATIONWIDE REGISTRY & SECURITY
                        LTD

                                        Plaintiff,
                                                                              Adversary No.:         18-00039
                                 v.

                        NAHID AHMADPOUR,

                                           Defendant.


                            DEFENDANT’S OBJECTIONS TO PLAINTIFF’S SUPPLEMENTAL EXHIBITS

                                 Defendant Nahid Ahmadpour, by and through undersigned counsel, and pursuant to the

                        Amended Scheduling Order (ECF No. 84) in this matter, incorporates by reference as if fully set

                        forth herein Defendant’s Objections to Plaintiff’s First Set of Exhibits, ECF No. 68; and

                        supplements it with the following additional Objections to the Plaintiff’s Supplemental List of
THE PELS LAW FIRM LLC

   4845 Rugby Ave       Witnesses and Exhibits (ECF No. 109) and as for the basis therewith states more specifically as
       3rd Floor
 Bethesda, MD 20814
                        set forth below.
         ***
 8500 Leesburg Pike
      Suite 400                                PRELIMINARY OBJECTION TO ALL EXHIBITS
  Vienna, VA 22010

         ***                     Plaintiff failed to timely file a bound exhibit list in compliance with this courts
  (T) 301-986-5570
  (F) 301-986-5571
                        scheduling order, ECF No. 11 and No. 84, and Rule 7016-1(c) “Pretrial Procedures” and as such
   www.pelslaw.com
  jpels@pelslaw.com
                        each exhibit should be excluded.
                                     Case 18-00039       Doc 117    Filed 05/15/19     Page 2 of 3



                                               SPECIFIC OBJECTIONS TO EACH EXHIBIT

                               Exhibit M “Appraisal of John Murphy 10/27/2011” is objected to on lack of foundation,

                        authenticity, and constitutes hearsay.

                               Exhibit N “Appraisal of William Roth 10/18/2011” is objected to on lack of foundation,

                        authenticity, and constitutes hearsay.

                               Exhibit O identifies no specific exhibit and as such any additional exhibits must be

                        excluded.

                               WHEREFORE, Debtor Ahmadpour respectfully requests that:

                               A. Creditor Nationwide Registry and Security LTD exhibits be excluded and their claims

                                    be dismissed against this Debtor; and

                               B. This Court grant such other and further relief this Court deems just and proper be

                                    granted

                                                                             Respectfully submitted,

                                                                             THE PELS LAW FIRM

                        Dated: May 15, 2019                                  /s/ Jon D. Pels
                                                                             Jon D. Pels, Esq., MD Bar #11883
                                                                             jpels@pelslaw.com

THE PELS LAW FIRM LLC                                                        /s/ Alvaro A. Llosa
                                                                             Alvaro A. Llosa, Esq., MD Bar #19334
  4845 Rugby Ave
      3rd Floor                                                              allosa@pelslaw.com
 Bethesda, MD 2014                                                           4845Rugby Avenue,
         ***                                                                 Third Floor
 8500 Leesburg Pike                                                          Bethesda, MD 20814
      Suite 400
  Vienna, VA 22010                                                           (301) 986-5570 (T)
                                                                             (301) 986-5571 (F)
         ***
  (T) 301-986-5570                                                           Counsel for Debtor
  (F) 301-986-5571

   www.pelslaw.com
  jpels@pelslaw.com




                                                                       -2-
                                    Case 18-00039       Doc 117     Filed 05/15/19     Page 3 of 3



                                                        CERTIFICATE OF SERVICE

                               I HEREBY CERTIFY that on May 15, 2019, I reviewed the Court’s CM/ECF system and

                        it reports that an electronic copy of Defendant’s Objections to Plaintiff’s Supplemental Exhibits

                        was served electronically by the Court’s CM/ECF system on the following:


                                 Fitzgerald Lewis                            Robert Lee Vaughn, Jr.
                                 Law Office of Lewis and Associates          O'Connor & Vaughn LLC
                                 6066 Leesburg Pike                          11490 Commerce Park Drive
                                 Fourth Floor                                Suite 510
                                 Falls Church, VA 22041                      Reston, VA 20191
                                 flewis@lewisatlaw.com                       rvaughn@oconnorandvaughn.com


                                                                              /s/ Jon D. Pels
                                                                                Jon D. Pels, Esq., MD Bar #11883




THE PELS LAW FIRM LLC

  4845 Rugby Ave
      3rd Floor
 Bethesda, MD 2014

         ***
 8500 Leesburg Pike
      Suite 400
  Vienna, VA 22010

         ***
  (T) 301-986-5570
  (F) 301-986-5571

   www.pelslaw.com
  jpels@pelslaw.com




                                                                       -3-
